    Case: 1:20-cv-06316 Document #: 80 Filed: 06/29/21 Page 1 of 4 PageID #:1982



                                             No. 21-2161

                                _________________________________

                                  United States Court of Appeals
                                     For the Seventh Circuit
                                ______________________________

FRED L. NANCE JR.,                             )
     Plaintiff-Appellant                       )
                                               )
               vs.                             )               DOCKETING STATEMENT
                                               )
UNITED STATES DEPARTMENT OF                    )
JUSTICE, et al.,                               )
      Defendants -Appellees.                   )

                                ______________________________

                         Appeal from the United States District Court
                     for the Northern District of Illinois, Eastern Division
                                               c
                              ______________________________


       The plaintiff-appellant, Fred L. Nance, Jr., submits this Docketing Statement pursuant to

Circuit Rule 3(c)(1) of the United States Court of Appeals for the Seventh Circuit.

Jurisdiction of the District Court.

       Plaintiff-Appellant brought this action pursuant the Whistleblower Protections Under the

National Defense Authorization Act of 2013, amended 2016; 10 U.S.C. §2409; 41 U.S.C. §4712.

Jurisdiction was invoked pursuant to the National Defense Authorization Act of 2013, amended

2016; 10 U.S.C. §2409; 41 U.S.C. §4712. This action properly lies in the Northern District of

Illinois, Eastern Division because plaintiff and all defendants either reside in the District or

engage in the operation of business in this District, and all events giving rise to plaintiff's claims

occurred within the District.



                                              Page 1 of 4
    Case: 1:20-cv-06316 Document #: 80 Filed: 06/29/21 Page 2 of 4 PageID #:1983




Jurisdiction of the Appellate Court.

       Jurisdiction of the Court of Appeals over the orders and claims exists pursuant to 28

U.S.C. § 1291 because the District Court’s ruling on the Department of Justice, Bureau of Justice

Assistance, Office of Justice Programs (hereinafter, “DOJ”) defendants’ motion to dismiss

constitutes a final decision that disposed of all claims of the plaintiff-appellant against defendant-

appellees Department of Justice, Bureau of Justice Assistance, Office of Justice Programs; and

because the District Court’s ruling on November 20, 2020, February 4, 2021, February 17, 2021,

June 9, 2021, and June 15, 2021 constituted final decisions that disposed of all claims alleged in

these motions by the plaintiff-appellant.

       The notice of appeal is supposed to be a simple document that provides notice that a party

is appealing and invokes the jurisdiction of the court of appeals. It therefore must state who is

appealing, what is being appealed, and to what court the appeal is being taken. It is the role of the

briefs, not the notice of appeal, to focus and limit the issues on appeal. Because the jurisdiction

of the court of appeals is established by statute, an appeal can be taken only from those district

court decisions from which Congress has authorized an appeal. In most instances, that is the final

judgment, see, e.g., 28 U.S.C. § 1291, but some other orders are considered final within the

meaning of 28 U.S.C. § 1291, and some interlocutory orders are themselves appealable. See,

e.g., 28 U.S.C. § 1292. Accordingly, Rule 3(c)(1) currently requires that the notice of appeal

“designate the judgment, order, or part thereof being appealed.” The judgment or order to be

designated is the one serving as the basis of the court’s appellate jurisdiction and from which

time limits are calculated. However, some have interpreted this language as an invitation, if not a

requirement, to designate each and every order of the district court that the appellant may wish to

challenge on appeal. Such an interpretation overlooks a key distinction between the judgment or

                                             Page 2 of 4
    Case: 1:20-cv-06316 Document #: 80 Filed: 06/29/21 Page 3 of 4 PageID #:1984




order on appeal, the one serving as the basis of the court’s appellate jurisdiction and from which

time limits are calculated, and the various orders or decisions that may be reviewed on appeal

because they merge into the judgment or order on appeal.

   1. On June 8, 2021 the District Court granted DOJ defendants’ motion to dismiss with

       prejudice [Dkt. No. 31], Dkt. No. 64.

   2. On June 9, 2021 the District Court denied plaintiff-appellant’s motions to supplement

       original complaint [Dkt. Nos. 60 & 62], Dkt. No. 65.

   3. On June 15, 2021 the District Court denied plaintiff-appellant’s motion to stay

       proceedings [Dkt. No. 66], Dkt. No. 68.

   4. On February 17, 2021 the District Court denied plaintiff-appellant’s motion under rule 26

       and 56(d) [Dkt. No. 43], Dkt. No. 48.

   5. On February 4, 2021 the District Court denied plaintiff-appellant’s motion for sanctions

       [Dkt. No. 26], Dkt. No. 37.

   6. On November 20, 2020 the District Court denied plaintiff-appellant’s motion to deny pro

       hac vice [Dkt. No. 9], Dkt. No. 13.



Respectfully submitted,

/s/Fred L. Nance Jr., Ph.D.
Pro se plaintiff
17239 Evans Avenue
South Holland, Illinois 60473-3436
708-921-1395
frednance@clickservices.org




                                             Page 3 of 4
   Case: 1:20-cv-06316 Document #: 80 Filed: 06/29/21 Page 4 of 4 PageID #:1985




                                CERTIFICATE OF SERVICE

       Plaintiff-Appellant hereby certify that on June 29, 2021, he electronically filed the

foregoing Docketing Statement with the Clerk of the Court for the United States Court of

Appeals for the Seventh Circuit by using the CM/ECF system. Plaintiff-Appellant also certify

that he served the foregoing Docketing Statement on the individuals referenced on the Service

List, below by CM/EFC system on June 29, 2021.

                                           Service List

Adam William Decker

Derrick M. Thompson

Janica A. Pierce Tucker

Kurt N. Lindland




                                            Page 4 of 4
